STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                             NO.     2022       KW       0057


VERSUS


RODNEY       L.        WHITE                                                                           APRIL          13,       2022




In    Re:              Rodney          L.     White,              applying           for    supervisory               writs,          19th
                       Judicial              District              Court,          Parish         of    East         Baton          Rouge,
                       No.      02- 99- 0127.




BEFORE:            McCLENDON,                     WELCH,          AND    HOLDRIDGE,              JJ.


           WRIT        DENIED          ON     THE           SHOWING      MADE.         Relator           failed           to    include
a    copy    of        the "       Motion              to    annul       and/ or       Quash          Nunc      Pro       Tunc, "          the
district               court'      s        ruling            on     the       motion,            the         indictment,                  the
commitment                   order,               all        pertinent               transcripts                and/ or             minute

entries,           and          any         other           portions           of     the        district            court          record

that        might            support              the        claims        raised           in     the        application                  for
postconviction                   relief.                    Supplementation                of     this      writ       application

and/ or      an application for rehearing will                                              not be considered.                             See
Uniform          Rules          of     Louisiana               Courts         of     Appeal,           Rules        2- 18. 7 &        4-    9.
Any        future            filing               on        this     issue           should        include             the          entire

contents           of        this       application,                 the missing                 items noted above,                        and

a    copy     of        this         ruling.                 In    the       event     relator              elects         to    file        a

new    application                     with        this        court,         the      application              must        be       filed
on    or    before             June     7,        2022.


           Moreover,               as        an        indigent          inmate,            relator            is     entitled              to
receive            certain               court              documents,               such        as      his         guilty           plea

transcript,                  the       bill            of    information              or        indictment,               commitment

papers,           court          minutes                for       various           portions           of      the     trial,          and

minutes           of     his       sentencing,                    free    of
                                                                                   charge        without            the    necessity
of     establishing                     a     particularized                       need.              See      State           ex     rel.

Simmons           v.     State,              93- 0275 (            La.     12/ 16/ 94),            647       So. 2d        1094 (      per

curiam).                For        all       other            documents,             the        inmate         is     required              to
establish                a "       particularized                        need"         by         properly                filing            an

application                  for       postconviction                    relief,           which        sets         out       specific

claims            of           constitutional                       errors                                     the         requested
                                                                                      requiring
documentation                    for          support.                   See        State         ex     rel.          Bernard             v.

Criminal           District              Court              Section " J",             94- 2247 (         La.        4/ 28/ 95),            653
So. 2d      1174,            1175 (      per           curiam);          State       ex     rel.       McKnight            v.       State,
98- 2258 (         La.         App.          1st        Cir.        12/ 3/    98),         742    So. 2d        894,        895 (      per

curiam) .



                                                                           PMc
                                                                           JEW


            Holdridge,                      J.,             concurs           and          would            deny          the         writ

application.




COURT       OF    APPEAL,              FIRST           CIRCUIT




            EPUTY        CILERk         OF        COURT
                       FOR     THE      COURT